FILE COPY




                                  No. 07-15-00166-CV


Danny Lee Shead                             §     From the 181st District Court
 Appellant                                          of Randall County
                                            §
v.                                                August 11, 2015
                                            §
The State of Texas                                Opinion by Justice Pirtle
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated August 11, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court is modified as set forth in the

opinion and affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo